department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-110931-12 date july internal_revenue_service number release date index number --------------------------------------------------------------- ------- ------------------------ ---------------------------------------- ------------------------------ re ------------------------------------------------ --------------------------------------------------------------- legend donor trust grandchild great-grandchild great-grandchild great-grandchild great-grandchild date date state state state statute state statute state statute state statute state statute state statute court ------------------------------------ ------------------------------------------------------------------------- ------------------------- -------------------------------- ------------------------------ -------------------------- ---------------------------- -------------------------- ------------------------- -------------- ------------------ --------------------------------------- ------------------------------------------- ----------------------------------------------------- ------------------------------------------------- ------------------------------------------------- ------------------------------------------------- ------------------------------------------------------------------- dear ---------------------------------------------------- plr-110931-12 this letter responds to your authorized representative’s letter dated date requesting income estate gift and generation-skipping_transfer gst tax rulings with respect to the proposed division of trust the facts and representations submitted are summarized as follows trust was created by donor under an agreement effective date a date prior to date for the benefit of individual beneficiaries and charitable beneficiaries trust is for the primary benefit of the cla sec_1 individual beneficiaries which are defined by trust as the class consisting of the living issue the spouses of the living issue and all spouses of the deceased issue of donor’s grandchild grandchild to the extent that all the cla sec_1 individual beneficiaries are all deceased trust provides that the trustees may benefit other specified classes of individual beneficiaries trust is administered under the laws of state and is governed by the laws of state trust gives the trustees absolute discretion to distribute income or principal among the individual beneficiaries as well as charitable beneficiaries on an equal or unequal basis to divide the trust and to allocate assets on a pro_rata or non-pro rata basis specifically paragraph dollar_figure states in relevant part nature of benefits the payment of any benefits hereunder whether of income principal or otherwise shall be vested in the sole discretion of the trustees from time to time no potential individual beneficiary or charitable_beneficiary shall ever have any right title or interest in or claim to any part of any income principal or distribution which could have been made hereunder unless and until actually received by such individual beneficiary or charitable_beneficiary amounts of net_income capital_gains or other proceeds or amounts of principal not paid out to a beneficiary shall be accumulated and added to principal such payments among the members of a class of individual beneficiaries and charitable beneficiaries need not be equal either at the time of payment or at any future time and may be made to none to one to all or to any number of members of the class in any proportions both as between beneficiaries of the same class and as between individual beneficiaries and charitable beneficiaries all as determined by the trustees in their sole discretion sec_3 provides that upon termination of trust whether by the trustees’ election to distribute all remaining assets or due to applicable state law limiting the duration of trusts the trustees shall distribute the remaining assets to any or all members of the class of individual beneficiaries and charitable beneficiaries then eligible under the other provisions of this article as determined by the trustees in their sole discretion plr-110931-12 article authorizes the trustees to divide the trust and to allocate assets among divided trusts on a pro_rata or non-pro rata basis specifically sec_5 authorizes the trustees t o divide the trust determining values and designating particular assets for my beneficiaries to assign like or unlike properties to different beneficiaries or trusts to create or hold undivided interests in any property of the trust and to make distributions and payments in cash or in_kind or both great-grandchild great-grandchild great-grandchild and great-grandchild are currently the only children of grandchild great-grandchild is married and has two minor children great-grandchild great-grandchild and great- grandchild are not married and have no issue at the request of great-grandchild great-grandchild great-grandchild and great-grandchild one of the trustees petitioned court to divide trust subject_to adjustment for prior distributions to individual beneficiaries the trustees propose to divide trust on a pro_rata basis to the extent possible into four approximately equal separate trusts to be known as the divided trusts one for each respective great-grandchild’s family line each divided trust will be for the primary benefit of the class consisting of the child of grandchild the spouse of that child the living issue of that child the spouses of the living issue of that child and all spouses of the deceased issue of that child and charitable beneficiaries the dispositive provisions of each divided trust are the same except that the beneficiaries of each trust include each respective great-grandchild’s family line if all members of the class are deceased then the divided trust will terminate and the remaining assets and liabilities of the divided trust will be distributed to the then living issue of granchild per stirpes the trustees of trust will continue to be the trustees of the divided trusts on date court issued an order that authorized the trustees to divide trust upon the receipt of a favorable private_letter_ruling from the internal_revenue_service you have requested the following rulings after the proposed division the divided trusts will continue to be exempt from the gst tax the proposed division will not cause any beneficiary to have made a taxable gift the proposed division will not cause any portion of the assets of the divided trusts to be includible in the gross_estate of any beneficiary the allocation of assets and liabilities of trust in approximately equal shares whether done on a pro_rata or a non-pro rata basis will not cause trust the divided trusts or any beneficiary to recognize any ordinary_income or loss or capital_gain or loss plr-110931-12 the adjusted_basis of the assets received by the divided trusts will be the same as the respective adjusted_basis of the assets held by trust pursuant to sec_1015 the holding periods of the assets received by the divided trusts will be the same as the holding periods of the assets in trust pursuant to sec_1223 law and analysis ruling sec_2601 of the internal_revenue_code imposes a tax on every generation-skipping_transfer the term ageneration-skipping transfer is defined in sec_2611 as a taxable_distribution a taxable_termination and a direct_skip under a of the tax_reform_act_of_1986 act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the gst tax is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 the gst tax does not apply to a transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 will not cause the trust to lose its exempt status sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer sec_26_2601-1 example illustrates a situation where in grantor established an irrevocable_trust for the benefit of grantor's two children a and b and their issue under the terms of the trust the trustee has the discretion to plr-110931-12 distribute income and principal to a b and their issue in such amounts as the trustee deems appropriate on the death of the last to die of a and b the trust principal is to be distributed to the living issue of a and b per stirpes in the appropriate local court approved the division of the trust into two equal trusts one for the benefit of a and a's issue and one for the benefit of b and b's issue the trust for a and a's issue provides that the trustee has the discretion to distribute trust income and principal to a and a's issue in such amounts as the trustee deems appropriate on a's death the trust principal is to be distributed equally to a's issue per stirpes if a dies with no living descendants the principal will be added to the trust for b and b's issue the trust for b and b's issue is identical except for the beneficiaries and terminates at b's death at which time the trust principal is to be distributed equally to b's issue per stirpes if b dies with no living descendants principal will be added to the trust for a and a's issue the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided in the original trust therefore the two partitioned trusts resulting from the division will not be subject_to the provisions of chapter state statute authorizes a trustee to divide any trust whenever created into two or more separate trusts if the trustee determines that dividing the trust is in the best interests of all persons interested in the trust and will not substantially impair the accomplishment of the purposes of the trust state statute authorizes a trustee to petition the court for an order to construe interpret or reform the terms of a_trust or authorize a deviation from the terms of a_trust state statute provides that a n irrevocable_trust may be modified or terminated upon the consent of all of the beneficiaries if continuance of the trust on its existing terms is not necessary to carry out a material purpose state statute provides that if any beneficiary does not consent to a requested modification or termination of a_trust by the other beneficiaries the court with the consent of the other beneficiaries may approve a requested modification or partial_termination if the rights or interests of the beneficiaries who do not consent are not significantly impaired or adversely affected state statute provides that w ithout approval of court and except as otherwise provided by the terms of the trust a trustee may combine two or more trusts into a single trust or divide a_trust into two or more separate trusts if the combination or division does not impair the rights of any of the beneficiaries or substantially affect the accomplishment of the trust purposes plr-110931-12 in this case trust will be divided into four divided trusts the proposed division will not result in a shift of any beneficial_interest in the trusts to any beneficiary who occupies a generation lower than the persons holding the beneficial interests further the proposed division will not extend the time for vesting of any beneficial_interest in the divided trusts beyond the period provided for in trust accordingly based on the facts submitted and the representations made we conclude that after the proposed division the divided trusts will continue to be exempt from the gst tax ruling sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual sec_2511 provides that the gift_tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if the gift is made in property the value thereof at the date of the gift is considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than adequate_and_full_consideration in money_or_money's_worth then the amount by which the value of the property exceeded the value of the consideration is deemed to be a gift and is included in computing the amount of gifts made during the calendar_year in this case the beneficiaries of the divided trusts will have the same interests after the division that they had as beneficiaries under trust because the beneficial interests of the beneficiaries are substantially the same both before and after the proposed division no transfer of property will be deemed to occur as a result of the division accordingly based on the facts submitted and the representations made we conclude that the proposed division will not cause any beneficiary to have made a taxable gift ruling sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2033 provides that the value of the gross_estate includes the value of all property to the extent of the interest therein of the decedent at the time of death sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which he has plr-110931-12 retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_2037 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise if possession or enjoyment of the property can through ownership of such interest be obtained only by surviving the decedent and the decedent has retained a reversionary_interest in the property and the value of such reversionary_interest immediately before the death of the decedent exceed sec_5 percent of the value of such property sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power either by the decedent alone or in conjunction with any person to alter amend revoke or terminate or where the decedent relinquished any such power during the 3-year period ending on the date of the decedent's death in order for sec_2036 through to apply the decedent must have made a transfer of property or any interest therein except in the case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth under which the decedent retained an interest in or power over the income or corpus of the transferred property in the present case the proposed division of trust does not constitute a transfer within the meaning of sec_2036 through the beneficiaries of the divided trusts will have the same interests after the division that they had as beneficiaries under trust accordingly based on the facts submitted and the representations made we conclude that the proposed division will not cause any portion of the assets of the divided trusts to be includible in the gross_estate of any beneficiary ruling sec_61 provides that gross_income includes gains derived from dealings in property and under sec_61 from an interest in a_trust sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized plr-110931-12 sec_1001 states that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property other than money received under sec_1001 except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained revrul_56_437 1956_2_cb_507 provides that a partition of jointly owned property pursuant to state law is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result of the transaction thus neither gain nor loss is realized on a partition state statute authorizes trustees to distribute property and money in divided or undivided interests and adjust resulting differences in valuation in this case the trustees have authority under trust state law and court order to divide trust and to allocate assets on a pro_rata or non-pro rata basis the beneficiaries do not acquire their interest in the divided trusts as a result of the exchange of their interests in trust but by reason of the trustees’ exercise of their existing authority to allocate assets on a pro_rata or non-pro rata basis in further trust the proposed transaction is analogous to the partition of a joint interest under revrul_56_437 accordingly based on the facts submitted and the representations made we conclude that the division of trust and allocation of assets and liabilities of trust to each divided trust in approximately equal shares will not cause trust the divided trusts or any beneficiary to recognize any ordinary_income or loss or capital_gain or loss ruling sec_5 and sec_1015 provides that the basis in property acquired by a transfer in trust is the same as it would be in the hands of the grantor with adjustments for gain and loss recognized sec_1_1015-2 provides that in the case of property acquired after date by a transfer in trust other than a transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased by the amount of gain or decreased in the amount of loss plr-110931-12 recognized to the grantor upon such transfer under the law applicable to the year in which the transfer was made sec_1_1015-2 applies the uniform basis principles in sec_1_1015-1 for determining the basis_of_property where more than one person acquires an interest in property by transfer in trust under sec_1_1015-1 property acquired by gift has a single or uniform basis although more than one person may acquire an interest in the property the uniform basis of the property remains fixed subject_to proper adjustment for items under sec_1016 and sec_1017 sec_1223 provides that in determining the period for which the taxpayer has held property however acquired there shall be included the period for which such property was held by any other person if under chapter of the code such property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in the taxpayer's hands as it would have in the hands of such other person in this case sec_1001 does not apply to the proposed transaction thus after the division of trust and transfer of the assets into the divided trusts the adjusted_basis of the assets received by the divided trusts will be the same as the respective adjusted_basis of the assets held by trust pursuant to sec_1015 furthermore we conclude that under sec_1223 the holding periods of the assets received by the divided trusts will be the same as the holding periods of the assets in trust in accordance with the power_of_attorney on file with this office we have sent a copy of this letter to your authorized representatives except as expressly provided herein we neither express nor imply any opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-110931-12 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely ______________________________ lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
